Action for specific performance of certain agreements in reference to the common stock of the defendant corporation, made by the plaintiff’s predecessor with the individual defendants. Appeal No. 1. Order of December 14, 1934, granting plaintiff’s motion to require defendants to accept the bill of particulars verified July 13, 1934, and the supplemental bill *730of particulars verified July 26, 1934, together with a further supplemental bill in relation to item 4 of the order dated April 11, 1934, affirmed, with ten dollars costs and disbursements; the bills to be served within ten days from the entry of the order herein. Appeal No. 2. Order of January 22, 1935, denying motion of the corporate defendant to dismiss the complaint on the ground that it is insufficient in law as to it, affirmed, with ten dollars costs and disbursements. The corporate defendant is a proper if not necessary party to this equity action. (Civ. Prac. Act, §§ 211, 212; Land Mark Corporation v. Manufacturers Trust Company, 238 App. Div. 844; Miller-Schlott, Inc., v. Title Guarantee & Trust Company, 237 id. 859.) Appeal No. 3. Order of January 23, 1935, granting plaintiff’s motion for an order of discovery and inspection of the books and records of the corporate defendant affirmed, with ten dollars costs and disbursements; the discovery and inspection to proceed on ten days’ notice. Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ., concur.